Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to Request for Continued Examination and Amendments filed on 7/12/2022. Claim(s) 1, 3, 5-7, 9-13, 15-17, 19-21 is/are pending. Claim(s) 1, 6, 11, 16 is/are amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2022 has been entered.
Specification
Upon further consideration, a typo has been found in the specification. Thus, the specification is objected to because “the RGB sensor 133 may be additionally user for obtaining image information” in para. 0053 contains a typo, where “user” should be “used”.
Claim Rejections - 35 USC § 112
Applicant' s Amendments have created rejections under 35 USC 112(a). See below.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-7, 9-13, 15-17, 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s amendments to independent claims 1 and 11, “wherein the processor is further configured to: determine that the RGB information is not obtained by the RGB sensor if an ambient illuminance is less than a preset illuminance” do not appear to have support in the specification as filed. 
Applicant’s specification states, para. 0023, “The image information obtaining unit 110 may obtain image information which is information about an image near the cleaner 100. The image information obtaining unit 110 may include one or more of a depth sensor 111 and an RGB sensor
113”, and states, para. 0057 of the instant specification, “A case where the person candidate region is not extracted from the color image information obtained by the RGB sensor 113 may be a case where ambient illuminance is less than predetermined illuminance like light being turned off, and thus, the person candidate region cannot be extracted through photographing”. Applicant further explains that in “S201” of Fig. 2, image information obtaining unit 110 obtains image information from one or more of the depth sensor 111 and the RGB sensor 133 (para. 0051), that in “S203” of Fig. 2 one or more person candidate regions are extracted based on the obtained image information.
	However, there does not appear to be support for the processor being configured to determine that the RGB information is simply “not obtained”, as claimed, and further that the person candidate region is extracted based on the obtained depth information if the RGB information is not obtained (as stated in the “extract a person candidate region…” limitation immediately following the “determine that the RGB information is not obtained…” limitation). 
	Stated another way, Applicant’s specification only appears to have support for the person candidate region not being extracted from the color image information obtained by the RGB sensor 113 (para. 0057-0058), but does not appear to have support for the RGB information not being obtained by the RGB sensor 113 as claimed. 
Similarly, Applicant’s amendments to independent claims 1 and 11, “wherein the processor is further configured to:…determine that the depth information is not obtained by the depth sensor if a light saturation of the depth sensor is detected” do not appear to have support in the specification as filed. 
Applicant’s specification states, para. 0023, “The image information obtaining unit 110 may obtain image information which is information about an image near the cleaner 100. The image information obtaining unit 110 may include one or more of a depth sensor 111 and an RGB sensor
113”, and states, para. 0055 of the instant specification, “A case where the depth sensor 111 does not extract the person candidate region may be a case where sunlight and external light are directly irradiated onto a light emitting unit of the depth sensor 111. As another example, a case where the depth sensor 111 does not extract the person candidate region may be a case where…a light saturation occurs because a degree of light reflection of the object is large”. Applicant further explains that in “S201” of Fig. 2, image information obtaining unit 110 obtains image information from one or more of the depth sensor 111 and the RGB sensor 133 (para. 0051), that in “S203” of Fig. 2 one or more person candidate regions are extracted based on the obtained image information.
	However, there does not appear to be support for the processor being configured to determine that the depth information is simply “not obtained”, as claimed, and further that the person candidate region is extracted based on the obtained RGB information if the depth information is not obtained (as stated in the “extract the person candidate region…” limitation immediately following the “determine that the depth information is not obtained…” limitation). 
	Stated another way, Applicant’s specification only appears to have support for the person candidate region not being extracted from the image information obtained by the depth sensor 111 (para. 0059-0060), but does not appear to have support for the depth information not being obtained by the depth sensor 111 as claimed. 
Response to Arguments
Applicant’s arguments, filed 7/12/2022, with respect to the prior art rejections of the final rejection mailed 4/14/2022 have been fully considered and are persuasive.  The 35 USC 103 rejections of the final rejection have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 9AM- 6PM, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached at (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.V./               Examiner, Art Unit 3666   

/ANNE MARIE ANTONUCCI/               Supervisory Patent Examiner, Art Unit 3666